ORIGINAt                                       04/07/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 20-0003


                                       PR 20-0003                       FILED
                                                                         APR 0 7 2020
                                                                      Bowen Greenwood
 IN RE PETITION OF CODY M. GECHT TO                                 Clerk of Supreme Court
 SUBMIT LATE APPLICATION TO TAKE THE                                  cpittfrEfliftntana
 BAR EXAM



       Cody M. Gecht has filed a petition for leave to submit a late application to take the
Montana Bar Examination presently scheduled to be administered in July 2020. Gecht's
petition establishes good cause for the request. Gecht must also comply with all other
applicable Rules of Admission, including character and fitness certification, in sufficient
time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Cody M. Gecht for leave to submit
a late application to take the Montana Bar Examination in July 2020 is GRANTED,subject
to completion of all exam prerequisites. The application should be submitted no later than
April 15, 2020.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
ofthe Board ofBar Examiners at the State Bar of Montana.
       DATED this 4, day of April, 2020.




                                                           Chief Justice
j°81144
"'    3